Name: 73/351/EEC: Commission Decision of 7 November 1973 setting up an Advisory Committee on customs matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-11-22

 Avis juridique important|31973D035173/351/EEC: Commission Decision of 7 November 1973 setting up an Advisory Committee on customs matters Official Journal L 321 , 22/11/1973 P. 0037 - 0039 Greek special edition: Chapter 02 Volume 1 P. 0208 Spanish special edition: Chapter 02 Volume 2 P. 0036 Portuguese special edition Chapter 02 Volume 2 P. 0036 ++++ ( 1 ) EP DOC N 34 , 15 . 5 . 1968 , AND OJ N C 55 , 5 . 6 . 1968 , P . 34 . ( 2 ) OJ N C 58 , 13 . 6 . 1968 , P . 2 . COMMISSION DECISION OF 7 NOVEMBER 1973 SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 73/351/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS , AFTER STUDYING SEVERAL PROPOSALS FROM THE COMMISSION IN CUSTOMS MATTERS , THE EUROPEAN PARLIAMENT CONSIDERED THAT THE SETTING UP OF AN ADVISORY COMMITTEE FOR CUSTOMS PROBLEMS , REPRESENTING ALL INTERESTED PARTIES , " WOULD MAKE AN IMPORTANT CONTRIBUTION TO THE DEMOCRATIZATION OF THE EEC " ; ( 1 ) WHEREAS , ON SEVERAL OCCASIONS , THE ECONOMIC AND SOCIAL COMMITTEE HAS STRESSED THE BENEFIT THAT WOULD RESULT FROM GUARANTEEING THE ORGANIZED REPRESENTATION OF PROFESSIONAL INTERESTS FOR ALL PROBLEMS ARISING ON CUSTOMS MATTERS ; WHEREAS FOR THIS PURPOSE IT SUGGESTED A SOLUTION " CONSISTING IN THE SETTING UP OF AN ADVISORY COMMITTEE SIMILAR TO THE BODIES FUNCTIONING ALONGSIDE COMMUNITY BODIES ON AGRICULTURAL MATTERS " ; ( 2 ) WHEREAS , THE COMMISSION NEEDS TO GATHER THE OPINIONS OF PROFESSIONAL AND CONSUMER CIRCLES ON PROBLEMS ARISING FROM THE OPERATION OF THE CUSTOMS UNION ; WHEREAS ALL PROFESSIONS DIRECTLY CONCERNED WITH THE SUBJECT AS WELL AS CONSUMERS SHOULD BE IN A POSITION TO PARTICIPATE IN THE FORMULATION OF OPINIONS REQUESTED BY THE COMMISSION ; WHEREAS THE PROFESSIONAL CIRCLES CONCERNED HAVE SET UP ORGANIZATIONS OF AN INTERNATIONAL NATURE ; WHEREAS CONSUMER GROUPS IN THE MEMBER STATES ARE ALSO IN A POSITION TO OBTAIN REPRESENTATION AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON CUSTOMS MATTERS , HEREINAFTER REFERRED TO AS THE " COMMITTEE " . ARTICLE 2 THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ALL PROBLEMS RELATING TO THE APPLICATION OF COMMUNITY PROVISIONS ON CUSTOMS MATTERS , AND IN PARTICULAR ON ANY MEASURES TAKEN BY THE COMMISSION UNDER THOSE PROVISIONS . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 33 MEMBERS . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES FROM THE FOLLOWING CATEGORIES : INDUSTRIALISTS , CRAFTSMEN , AGRICULTURISTS , TRADESMEN , CARRIERS , BANKING AND INSURANCE INSTITUTIONS , CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ) , TOURIST BOARDS , WORKERS AND CONSUMERS . 2 . REPRESENTATION ON THE COMMITTEE SHALL BE AS FOLLOWS : _ THREE TO REPRESENTATIVES OF INDUSTRY ; _ ONE TO REPRESENTATIVES OF CRAFT INDUSTRY ; _ THREE TO REPRESENTATIVES OF AGRICULTURE ( OF WHICH ONE SHALL BE TO REPRESENTATIVES OF AGRICULTURAL CO-OPERATIVES ) ; _ FOUR TO REPRESENTATIVES OF COMMERCIAL ORGANIZATIONS ; _ THREE TO REPRESENTATIVES OF CHAMBERS OF COMMERCE AND INDUSTRY ; _ ONE TO REPRESENTATIVES OF RAIL TRANSPORT ; _ ONE TO REPRESENTATIVES OF ROAD TRANSPORT ; _ ONE TO REPRESENTATIVES OF SHIPPING ; _ ONE TO REPRESENTATIVES OF INLAND WATERWAYS TRANSPORT ; _ ONE TO REPRESENTATIVES OF AIR TRANSPORT ; _ ONE TO REPRESENTATIVES OF BANKING INSTITUTIONS ; _ ONE TO REPRESENTATIVES OF INSURANCE INSTITUTIONS ; _ THREE TO REPRESENTATIVES OF CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ) ; _ TWO TO REPRESENTATIVES OF TOURIST BOARDS ; _ FOUR TO REPRESENTATIVES OF WORKERS ; _ THREE TO REPRESENTATIVES OF CONSUMERS ( OF WHICH ONE SHALL BE FOR CONSUMERS COOPERATIVES ) . ARTICLE 4 THE MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION . FOR EACH OF THE ALLOTTED PLACES ATTRIBUTED TO THEM , THE PROFESSIONAL OR CONSUMER ORGANIZATIONS WHICH ARE MOST REPRESENTATIVE OF THE ACTIVITIES AFFECTED BY CUSTOMS PROBLEMS AND SET UP EITHER AT COMMUNITY LEVEL OR AT INTERNATIONAL LEVEL , SHALL PUT FORWARD TO THE COMMISSION THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITIES FROM WITHIN THE COMMUNITY . ARTICLE 5 THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . AFTER EXPIRY OF THE THREE YEARS , MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE SHALL TERMINATE BEFORE EXPIRY OF THE THREE YEARS THROUGH DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE ORGANIZATION WHICH PROPOSED THE MEMBER REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 4 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERM OF OFFICE . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . ARTICLE 6 THE LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 7 THE COMMITTEE SHALL , BY TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICE-CHAIRMAN FOR A PERIOD OF THREE YEARS . THE COMMITTEE MAY , BY THE LIKE MAJORITY , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 8 THE COMMITTEE MAY INVITE ANY PERSON WITH SPECIALIST QUALIFICATIONS TO PARTICIPATE , IN THE CAPACITY OF AN EXPERT , IN ITS DELIBERATIONS ON A SUBJECT WHICH IS INCLUDED IN THE AGENDA . EXPERTS SHALL TAKE PART ONLY IN DISCUSSIONS OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 9 THE COMMITTEE MAY SET UP WORKING GROUPS . ARTICLE 10 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , OF ITS OFFICERS AND OF WORKING GROUPS . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE , ITS OFFICERS AND WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 11 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF THE COMMITTEE'S DISCUSSIONS SHALL BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL OR , WHEN REQUESTED TO THE INSTITUTIONALIZED CUSTOMS COMMITTEES CONCERNED . ARTICLE 12 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING GROUPS . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . ARTICLE 13 THIS DECISION SHALL ENTER INTO FORCE ON 7 NOVEMBER 1973 . DONE AT BRUSSELS , 7 NOVEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI